     Case 2:20-cv-09322-PSG-ADS Document 35 Filed 01/06/21 Page 1 of 2 Page ID #:1288




1

2

3                                                                   1/6/21
4

5                                                                   link 31

6

7

8                               UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

10                                             CASE NO. 2:20-cv-09322- PSG-ADS
       JOSE LUIS BOBADILLA,
11                                             [Honorable Judge Philip S. Gutierrez
                   Plaintiff,                  Magistrate Judge Judge Autumn D. Spaeth]
             v.
12
       SECURITY NATIONAL MORTGAGE              [PROPOSED] JUDGMENT
13
       COMPANY (a Utah Corporation –           GRANTING DEFENDANT
       Lender);                                NATIONAL DEFAULT SERVICING
14                                             CORPORATION’S MOTION TO
       NATIONAL DEFAULT SERVICING              DISMISS PLAINTIFF’S COMPLAINT
       CORPORATION; and
15
       DOES 1 through 25, Inclusive,
                                               Action Filed: October 8, 2020
16                                             Trial Date: Not Scheduled
             Defendants.
17

18

19

20

21                                             1
       [PROPOSED] JUDGMENT GRANTING NDSC’S
       MOTION TO DISMISS COMPLAINT                      CASE NO. 2:20-cv-09322-PSG-ADS
     Case 2:20-cv-09322-PSG-ADS Document 35 Filed 01/06/21 Page 2 of 2 Page ID #:1289




1              Pursuant to the Minute Order entered on December 23, 2020, as Document No. 27,

2      granting Defendant, National Default Servicing Corporation’s (“NDSC”) Motion to

3      Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and

4      (6) (“Motion”),

5              IT IS HEREBY ORDERED THAT the Motion is GRANTED.

6              IT IS FURTHER ORDERED THAT this action is hereby dismissed with

7      prejudice as to NDSC.

8              IT IS FURTHER ORDERED THAT JUDGMENT is entered in favor of NDSC

9      and against Plaintiff, Jose Luis Bobadilla.

10             IT IS FURTHER ORDERED that NDSC shall be entitled to recover its costs of

11     suit.

12             IT IS SO ORDERED.

13
                1/6/21
14     Dated: _____________             _________________________________________
                                        Honorable Judge Philip S. Gutierrez
15

16

17

18

19

20

21
                                                     2
       [PROPOSED] JUDGMENT GRANTING NDSC’S
       MOTION TO DISMISS COMPLAINT                          CASE NO. 2:20-cv-09322- PSG-ADS
